              Case 1:21-cv-02007 Document 1 Filed 07/23/21 Page 1 of 6




                          THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 DEMOCRACY FORWARD FOUNDATION,
 655 15th St NW, Suite 800
 Washington, DC 20005,

                     Plaintiff,

                        vs.
                                                      Case No. 1:21-cv-2007
 U.S. DEPARTMENT OF EDUCATION
 LBJ Department of Education Building
 400 Maryland Ave, SW
 Washington, DC 20202


                    Defendant.


                          COMPLAINT FOR INJUNCTIVE RELIEF

   1. Plaintiff, Democracy Forward Foundation (“Democracy Forward”), brings this action

under the Freedom of Information Act, 5 U.S.C § 552 (“FOIA”), to compel the production of

documents from Defendant, Department of Education (“ED”).

   2. On May 4, 2017, the Office of the President issued Executive Order 13798 on

“Promoting Free Speech and Religious Liberty.” Exec. Order 13798, 82 Fed. Reg. 21,675. It

states, in pertinent part, that “the Attorney General shall, as appropriate, issue guidance

interpreting religious liberty protections in Federal law.” Id.

   3. On October 6, 2017, the Attorney General issued a memorandum regarding such

guidance. Office of the Att’y Gen., Memorandum for All Executive Departments and Agencies:

Federal Law Protections for Religious Liberty (Oct. 6, 2017), https://www.justice.gov/opa/press-

release/file/1001891/download. That memorandum provides, in pertinent part, that “the federal

government may not condition receipt of a federal grant or contract on the effective


                                                  1
              Case 1:21-cv-02007 Document 1 Filed 07/23/21 Page 2 of 6




relinquishment of a religious organization's hiring exemptions or attributes of its religious

character.” Id. at 6.

    4. On January 16, 2020, the Office of Management and Budget (“OMB”) issued a

memorandum directing all grant-administering agencies to “publish policies detailing how they

will administer Federal grants in compliance with E.O. 13798, the Attorney General’s

memorandum, and this Memorandum.” Off. of Mgmt. & Budget, No. M-20-09, Memorandum

for the Heads of Executive Departments and Agencies: Guidance Regarding Federal Grants and

Executive Order 13798 (Jan. 16, 2020), https://www.whitehouse.gov/wp-

content/uploads/2020/01/M-20-09.pdf.

    5. On August 7, 2020, ED published a “Guidance Regarding Department of Education

Grants and Executive Order 13798” for the purpose of “protect[ing] religious liberty in the

administration of its grant programs.” 85 Fed. Reg. 61,736, 61,736. It provides, in pertinent part,

that “[a]ny person may have a private right of action under RFRA based on a burden to religious

exercise, and may inform the Department of that fact,” and provides a mechanism for submission

of claims of burdens of religious exercise, as well as the investigation thereof. Id. at 61,739.

    6. To date, there is no publicly available information about the number and nature of such

submissions and investigations.

    7. Such information is important for setting expectations and for the uniform and

predictable application of religious exemptions in the grantmaking context; transparency as to

such exemptions is vital for both faith-based organizations seeking ED grants, and for

organizations committed to equal religious freedom.




                                                  2
             Case 1:21-cv-02007 Document 1 Filed 07/23/21 Page 3 of 6




    8. On March 23, 2021, Democracy Forward requested that ED produce records related to

any and all requests for exemption from nondiscrimination requirements submitted pursuant to

the guidance of August 7, 2020.

    9. To date, Defendant has not complied with its obligations under the FOIA.

    10. Accordingly, Democracy Forward seeks an injunction directing Defendants to comply

with the FOIA and to search for and produce all responsive documents.

                                JURISDICTION AND VENUE

    11. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and 28

U.S.C. § 1331.

    12. Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                                             PARTIES

    13. Plaintiff Democracy Forward is a not-for-profit media organization incorporated under

the laws of the District of Columbia and based in Washington, D.C. Democracy Forward’s work

includes the promotion of transparency and accountability in government by educating the public

on government actions and policies. Among other things, Democracy Forward posts information

it receives from FOIA requests on the internet and writes about them in various media.

Democracy Forward’s FOIA investigations have led to numerous stories of significant public

interest.

    14. Defendant ED is a federal agency within the meaning of FOIA, 5 U.S.C. § 552(f)(1), and

is headquartered in Washington, D.C.

                                  FACTUAL ALLEGATIONS

    15. Democracy Forward submitted a FOIA request to ED on March 23, 2021. See Ex. A,

attached.



                                                3
               Case 1:21-cv-02007 Document 1 Filed 07/23/21 Page 4 of 6




      16. The March 23, 2021 request filed with ED sought the following records:

              Any and all requests for exemption from nondiscrimination requirements
              submitted pursuant to the August 7, 2020 “Guidance Regarding Department
              of Education Grants and Executive Order 13,798,” 86 Fed. Reg. 61,736.

See Ex. A, at 1.

      17. Democracy Forward sought a waiver of search and duplicating fees for the FOIA request

under 5 U.S.C. § 552(a)(4)(A)(iii), which require waiver of fees if the disclosure is in the public

interest because it is likely to contribute significantly to public understanding of the operations or

activities of the government and is not primarily in the commercial interest of the requester. See

id.

      18. On April 20, 2021, ED sent a “20–Day Notification” letter acknowledging receipt of the

FOIA request and assigning it reference number 21-01240-F. The letter stated that ED would

“aim to complete the requests as promptly as possible” but that they were “unable to provide an

estimated completion date.”

      19. As of July 20, 2021, the FOIA status portal maintained by ED indicated that the request is

“actively being processed.”

      20. Democracy Forward has not received any additional communications regarding its FOIA

request from ED. ED has not informed Democracy Forward of any decision on the request for a

fee waiver.

      21. Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), Defendant was required to determine whether to

comply with the FOIA request within twenty business days of receipt of the request and to notify

Democracy Forward immediately of its determination, the reasons therefor, and the right to

appeal any adverse determination. When there are “unusual circumstances,” Defendant may

extend this deadline by ten working days, as provided in subsection 552(a)(6)(B)(iii).

      22. The statutory deadline for Defendant to comply with the FOIA request has passed.
                                                  4
                Case 1:21-cv-02007 Document 1 Filed 07/23/21 Page 5 of 6




   23. Defendant ED has not notified Democracy Forward of its determination as to the FOIA

request or produced any records in response.

   24. Because Defendant failed to comply with the time limit set forth in 5 U.S.C. §

552(a)(6)(A)(i) and 5 U.S.C. § 552(a)(6)(B)(i), Democracy Forward is deemed to have exhausted

any and all administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C).

                                        CLAIM FOR RELIEF

   25. Democracy Forward incorporates by reference the foregoing paragraphs as if fully set

forth herein.

   26. By failing to respond to Democracy Forward’s request within the statutorily mandated

time period, Defendant has violated its duties under FOIA, 5 U.S.C. § 552, including, but not

limited to, its duties to conduct a reasonable search for responsive records, to take reasonable

steps to release all reasonably segregable nonexempt information, and to not withhold responsive

records.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Democracy Forward prays that this Court:

       1.        order Defendant to conduct a search for any and all responsive records to

                 Democracy Forward’s FOIA requests and demonstrate that they employed search

                 methods reasonably likely to lead to discovery of all responsive records;

       2.        order Defendant to produce, by a date certain, any and all nonexempt responsive

                 records and a Vaughn index of any responsive records withheld under a claim of

                 exemption;

       3.        enjoin Defendant from continuing to withhold any and all nonexempt responsive

                 records;



                                                  5
            Case 1:21-cv-02007 Document 1 Filed 07/23/21 Page 6 of 6




       4.     order Defendant to grant Democracy Forward’s request for a fee waiver;

       5.     award Democracy Forward its attorneys’ fees and other litigation costs reasonably

              incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

       6.     grant Democracy Forward any other relief this Court deems appropriate.

Dated: July 23, 2021                                Respectfully submitted,

                                                    /s/ Robin F. Thurston
                                                    Robin F. Thurston (D.C. Bar No. 1531399)
                                                    Democracy Forward Foundation

                                                    P.O. Box 34553
                                                    Washington, DC 20043-4553
                                                    (202) 448-9090
                                                    rthurston@democracyforward.org

                                                    Counsel for Plaintiff




                                               6
